[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15051         ELEVENTH CIRCUIT
                                                         JULY 9, 2012
                            Non-Argument Calendar
                          ________________________        JOHN LEY
                                                           CLERK

                  D.C. Docket No. 1:10-cr-00094-JOF-LTW-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

MICHAEL ROMEO ST. ROMAIN,

                                                         Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (July 9, 2012)

Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Michael Romeo St. Romain appeals his sentence of imprisonment of 57

months after pleading guilty to one count of conspiracy to defraud the United
States by filing false income tax returns. 18 U.S.C. § 286. St. Romain argues that

his sentence is unreasonable. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007).

      St. Romain’s sentence is reasonable. The sentence is more than a year below

the applicable guideline range of 70 to 87 months of imprisonment and less than

half the statutory maximum sentence of 120 months of imprisonment. The district

court considered St. Romain’s argument about his criminal history and

immigration status, but the district court was entitled to reject St. Romain’s request

for a greater variance. The district court did not abuse its discretion.

      AFFIRMED.




                                           2